IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42584

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 470
                                               )
       Plaintiff-Respondent,                   )   Filed: April 17, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CONRAD FREDERICK SMITH,                        )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Judgment of conviction and consecutive unified sentences of twelve years with
       three years determinate for sexual battery of a minor child sixteen or seventeen
       years of age and eighteen years with seven years determinate for lewd conduct
       with a minor under sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                     Before MELANSON, Chief Judge; LANSING, Judge;
                                and GUTIERREZ, Judge



PER CURIAM
       Conrad Frederick Smith was convicted of one count of sexual battery of a minor child
sixteen or seventeen years of age, Idaho Code § 18-1508A(1)(a), and one count of lewd conduct
with a minor under sixteen, I.C. § 18-1508. The district court imposed consecutive unified
sentences of twelve years with three years determinate for sexual battery and eighteen years with
seven years determinate for lewd conduct. Smith appeals, contending that his sentences are
excessive.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Smith’s judgment of conviction and sentences are affirmed.




                                                   2